         Case 2:20-cv-00778-RFB-DJA Document 3 Filed 04/30/20 Page 1 of 4



1

2
      MICHAEL P. LOWRY, ESQ.
3     Nevada Bar No. 10666
      E-mail: Michael.Lowry@wilsonelser.com
4     JONATHAN C. PATTILLO, ESQ.
      Nevada Bar No. 13929
5     E-mail: Jonathan.Pattillo@wilsonelser.com
      300 South 4th Street, 11th Floor
6     Las Vegas, NV 89101-6014
      Attorneys for Keolis Transit Services, LLC
7
                                    UNITED STATES DISTRICT COURT
8
                                              DISTRICT OF NEVADA
9

10     ERIC TAYLOR, individually                             Case No.: 2:20-cv-778
11                             Plaintiff,
                                                             Keolis Transit Services, LLC’s
12      vs.                                                  Answer to Complaint
13     LOYD GRANDT, an individual; KEOLIS
       TRANSIT SERVICES, LLC., a foreign
14     corporation; DOES 1 through 20; ROE
       CORPORATIONS 1 through 10 AND ROE
15     LIMITED LIABILITY COMPANIES 1 though 10,
       inclusive.
16
                               Defendant.
17

18             Keolis Transit Services, LLC requests a jury trial per Rule 38 and answers the complaint
19    as follows:
20       1. Keolis lacks knowledge sufficient to determine the accuracy of the allegation in this
21            paragraph, so it denies them.
22       2. Deny.
23       3. Admit.
24       4. Admit.
25       5. Keolis lacks knowledge sufficient to determine the accuracy of the allegation in this
26            paragraph, so it denies them.
27       6. Keolis lacks knowledge sufficient to determine the accuracy of the allegation in this
28            paragraph, so it denies them.


     1596726v.1
         Case 2:20-cv-00778-RFB-DJA Document 3 Filed 04/30/20 Page 2 of 4




1        7. Keolis lacks knowledge sufficient to determine the accuracy of the allegation in this

2            paragraph, so it denies them.

3        8. Keolis lacks knowledge sufficient to determine the accuracy of the allegation in this

4            paragraph, so it denies them.

5        9. Keolis lacks knowledge sufficient to determine the accuracy of the allegation in this

6            paragraph, so it denies them.

7        10. Admit, except that Keolis does not own the bus.

8        11. Keolis lacks knowledge sufficient to determine the accuracy of the allegation in this
9            paragraph, so it denies them.

10       12. Keolis lacks knowledge sufficient to determine the accuracy of the allegation in this

11           paragraph, so it denies them.

12       13. Deny.

13       14. Keolis repeats its responses to the prior paragraphs.

14       15. Deny.

15       16. Deny.

16       17. Deny.

17       18. Deny.

18       19. Deny.

19       20. Deny.

20       21. Deny.

21       22. Keolis repeats its responses to the prior paragraphs.

22       23. Admit.

23       24. Admit.

24       25. If Mr. Grant was negligent and Plaintiff sustained damages, then admit.

25       26. Deny.

26       27. Deny.

27       28. Deny.

28       29. Keolis repeats its responses to the prior paragraphs.
                                                       -2-
     1596726v.1
            Case 2:20-cv-00778-RFB-DJA Document 3 Filed 04/30/20 Page 3 of 4




1           30. Deny.

2           31. Deny.

3           32. Admit.

4           33. Admit.

5           34. Deny.

6           35. Deny.

7           36. Deny.

8           37. Deny.
9           38. Deny.

10          39. Deny.

11          40. Deny.

12          41. Keolis repeats its responses to the prior paragraphs.

13          42. Keolis admits Mr. Grant was within the course and scope of his employment with Keolis at

14             the times relevant to this complaint. If Mr. Grant was negligent and Plaintiff sustained

15             damages, then the rest of the allegations in this paragraph are also admitted.

16          43. If Mr. Grant was negligent and Plaintiff sustained damages, then admit.

17          44. Deny.

18                                              Affirmative Defenses

19          1. Respondeat superior is not an independent cause of action.

20          2. Plaintiff was comparatively negligent.

21          3. Plaintiff has not mitigated his damages.

22                                                Request for Relief

23             Keolis requests the case be dismissed with prejudice.

24    ///

25

26    ///

27

28    ///
                                                          -3-
     1596726v.1
         Case 2:20-cv-00778-RFB-DJA Document 3 Filed 04/30/20 Page 4 of 4




1             DATED this 30th day of April, 2020.

2

3
                                            BY: /s/ Michael P. Lowry
4                                               MICHAEL P. LOWRY, ESQ.
                                                Nevada Bar No. 10666
5                                               JONATHAN C. PATTILLO, ESQ.
                                                Nevada Bar No. 13929
6                                               300 South 4th Street, 11th Floor
                                                Las Vegas, NV 89101-6014
7                                               Attorneys for Keolis Transit Services, LLC
8
9                                           Certificate of Service
10           Pursuant to FRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman &
11    Dicker LLP, and that on April 30, 2020, I served Keolis Transit Services, LLC’s Answer to
12    Complaint as follows:
13                  by placing same to be deposited for mailing in the United States Mail, in a sealed
                    envelope upon which first class postage was prepaid in Las Vegas, Nevada;
14
                    via electronic means by operation of the Court’s electronic filing system, upon each
15                  party in this case who is registered as an electronic case filing user with the Clerk;
16
        Pacific West Injury Law
17      Kristopher Helmick, Esq.
        6141 S. Rainbow Blvd. Suite 110
18      Las Vegas, NV 89118
        P: 702-602.4878
19

20                                       BY:    /s/ Amanda Hill
                                                An Employee of
21

22

23

24

25

26

27

28
                                                      -4-
     1596726v.1
